


110 HR 1859 IH: Anti-Large Capacity Ammunition Feeding Device Act of

U.S. House of Representatives
2007-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1859
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2007
			Mrs. McCarthy of New
			 York introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To reinstate the prohibition on the possession or
		  transfer of large capacity ammunition feeding devices, and to strengthen that
		  prohibition.
	
	
		1.Short titleThis Act may be cited as the
			 Anti-Large Capacity Ammunition Feeding Device Act of
			 2007.
		2.Reinstatement of
			 repealed criminal provisions relating to large capacity ammunition feeding
			 devices
			(a)Reinstatement of
			 provisions wholly repealedSections 921(a)(31) and 922(w), and
			 the last sentence of section 923(i) of title 18, United States Code, as in
			 effect just before the repeal made by section 110105(2) of the
			 Violent Crime Control and Law Enforcement
			 Act of 1994, are hereby enacted into law.
			(b)Reinstatement of
			 provision partially repealedSection 924(a)(1) of title 18, United
			 States Code, is amended by striking subparagraph (B) and inserting the
			 following:
				
					(B)knowingly violates subsection (a)(4),
				(f), (k), (r), or (w) of section
				922;
					.
			3.Strengthening the
			 ban on the possession or transfer of a large capacity ammunition feeding
			 device
			(a)Ban on transfer
			 of semiautomatic assault weapon with large capacity ammunition feeding
			 device
				(1)In
			 generalSection 922 of title 18, United States Code, is amended
			 by inserting after subsection (z) the following:
					
						(aa)It shall be
				unlawful for any person to transfer a semiautomatic assault weapon with a large
				capacity ammunition feeding
				device.
						.
				(2)Definition of
			 semiautomatic assault weaponSection 921(a)(30) and Appendix A of
			 section 922 of title 18, United States Code, as in effect just before the
			 repeal made by section 110105(2) of the Violent Crime Control and Law Enforcement Act of
			 1994, are hereby enacted into law.
				(3)PenaltiesSection
			 924(a) of such title is amended by adding at the end the following:
					
						(8)Whoever knowingly violates section
				922(aa) shall be fined under this title, imprisoned not more than 10 years, or
				both.
						.
				(b)Certification
			 requirement
				(1)In
			 generalSection 922(w) of such title, as added by section 2(a) of
			 this Act, is amended—
					(A)in paragraph
			 (3)—
						(i)by
			 adding or at the end of subparagraph (B); and
						(ii)by
			 striking subparagraph (C) and redesignating subparagraph (D) as subparagraph
			 (C); and
						(B)by striking
			 paragraph (4) and inserting the following:
						
							(4)It shall be unlawful for a licensed
				manufacturer, licensed importer, or licensed dealer who transfers a large
				capacity ammunition feeding device that was manufactured on or before the date
				of the enactment of this subsection, to fail to certify to the Attorney General
				before the end of the 60-day period that begins with the date of the transfer,
				in accordance with regulations prescribed by the Attorney General, that the
				device was manufactured on or before the date of the enactment of this
				subsection.
							.
					(2)PenaltiesSection
			 924(a) of such title, as amended by subsection (a)(3) of this section, is
			 amended by adding at the end the following:
					
						(9)Whoever knowingly violates section
				922(w)(4) shall be fined under this title, imprisoned not more than 5 years, or
				both.
						.
				
